                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




ULYSSES MCGEE,                              )
(TDCJ No. 2128858)                          )
           Petitioner,                      )
                                            )            CIVIL ACTION NO.
VS.                                         )
                                            )            3:17-CV-3332-G (BK)
LORIE DAVIS, Director,                      )
Texas Department of Criminal Justice ,      )
Correctional Institutions Div.              )
             Respondent.                    )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Petitioner filed objections, and the court has made a

de novo review of those portions of the proposed findings, conclusions, and

recommendation to which objection was made. The objections are overruled, and the

court ACCEPTS the findings, conclusions, and recommendation of the United States

Magistrate Judge.

      It is therefore ORDERED that the petition for writ of habeas corpus under 28

U.S.C. § 2254 is DENIED.
      Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings

in the United States District Court, and 28 U.S.C. § 2253(c), the court DENIES a

certificate of appealability. The court adopts and incorporates by reference the

magistrate judge’s findings, conclusions, and recommendation filed in this case in

support of its finding that the petitioner has failed to show (1) that reasonable jurists

would find this court’s “assessment of the constitutional claims debatable or wrong,”

or (2) that reasonable jurists would find “it debatable whether the petition states a

valid claim of the denial of a constitutional right” and “debatable whether [this

court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).1

      If petitioner files a notice of appeal,

                ( )    the petitioner may proceed in forma pauperis
                       on appeal.


      1
          Rule 11 of the Rules of Governing §§ 2254 and 2255 Proceedings reads as follows:

      (a) Certificate of Appealability. The district court must issue or deny a certificate of
      appealability when it enters a final order adverse to the applicant. Before entering the final
      order, the court may direct the parties to submit arguments on whether a certificate should
      issue. If the court issues a certificate, the court must state the specific issue or issues that
      satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the
      parties may not appeal the denial but may seek a certificate from the court of appeals under
      Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the
      time to appeal.

      (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
      appeal an order entered under these rules. A timely notice of appeal must be filed even
      if the district court issues a certificate of appealability.

                                                -2-
            (X)   petitioner must pay the $505.00 appellate
                  filing fee or submit a motion to proceed in
                  forma pauperis.

      SO ORDERED.

April 22, 2019.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge




                                       -3-
